Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 1 of 20 PageID #: 1032



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
ANN MARIE HOPKINS,

                          Plaintiff,
                                                                       MEMORANDUM AND ORDER
         - against -                                                       17-CV-6138 (RRM)

NANCY A. BERRYHILL, ACTING COMMISSIONER
OF SOCIAL SECURITY,

                           Defendant.
-------------------------------------------------------------------X
ROSLYNN R. MAUSKOPF, Chief United States District Judge.

        Plaintiff Ann Marie Hopkins brings this action against the Commissioner of the Social

Security Administration (“the Commissioner”) pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3),

seeking review of the Commissioner’s determination that she is not entitled to disability

insurance benefits (“SSDI”) under Title II of the Social Security Act (“the Act”) and

supplemental security income benefits (“SSI”) under Title XVI of the Act. Hopkins and the

Commissioner have cross-moved for judgment on the pleadings pursuant to Federal Rule of

Civil Procedure 12(c). (Def.’s Cross Mot. (Doc. No. 17); Pl.’s Mot. (Doc. No. 15).) For the

reasons set forth below, the Commissioner’s motion is denied, Hopkins’s motion is granted, and

the matter is remanded to the Commissioner for further proceedings consistent with this

Memorandum and Order.

                                              BACKGROUND

I.      Hopkins’s History

        On May 20, 2019, the parties filed a joint stipulation of facts. (Doc. No. 24.) The facts

set forth therein are hereby incorporated in this decision by reference. Additional facts relevant

to this decision are outlined below.
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 2 of 20 PageID #: 1033



       Hopkins was born in Buffalo, New York, on October 26, 1960. (Transcript (“Tr.”) (Doc.

No. 21) at 27, 150, 156, 223.) She completed high school and graduated from college in 1980

with a bachelor’s degree in environmental advocacy. (Tr. at 31, 34.) Hopkins worked as a

secretary for multiple law firms and worked through a series of temp agencies. (Id. at 31–32,

166, 356.) Hopkins was hospitalized for two weeks in March 2009 due to clinical depression

and a suicide attempt. (Id. at 151, 156, 165.) Hopkins worked in 2010, 2011, 2012, and 2013, as

a sculpture model for an art class at Wagner College, generally working one or two days every

three months. (Id. at 28–29, 465–66.) Hopkins testified that she received $60 per day for the

work. (Id. at 360.) In total, Hopkins earned $480.00 in 2010 for 8 days of work, $240.00 in

2011 for 4 days of work, $240.00 in 2012 for 4 days of work, and $720.00 in 2013 for 12 days of

work. (Id. at 465.) At the time Hopkins filed her application for benefits, the Social Security

staff member noted that Hopkins was “not well groomed” and her appearance “was not well put

together.” (Id. at 162.)

II.    Hopkins’s Application for Benefits

       Hopkins filed a claim for both disability insurance benefits and SSI on July 2, 2009. (Tr.

at 151, 156.) Hopkins stated that her onset of disability was March 1, 2009. (Id. at 151.)

Hopkins further stated that she was disabled as a result of a nervous breakdown, clinical

depression, and a suicide attempt. (Id. at 151, 156, 165.) The SSA denied Hopkins’s claims on

December 1, 2009, finding that she did not meet the definition of disability. (Id. at 73.) Hopkins

requested a hearing before an administration law judge on December 22, 2009. (Id. at 79.)

Hopkins appeared at a hearing before ALJ Richard C. Dorf. (Id. at 15–59.) ALJ Dorf issued a

decision on January 7, 2011, denying Hopkins’s applications. (Id. at 52–66.) Hopkins appealed




                                                2
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 3 of 20 PageID #: 1034



the decision to the Appeals Council, which subsequently denied her appeal, rendering ALJ

Dorf’s decision final. (Id. at 1–5, 9–14.)

       Hopkins filed a civil action in this Court, Hopkins v. Astrue, 12-cv-4712 (BMC), on

September 20, 2012. (Tr. at 386–96.) In an Order issued on April 2, 2013, Judge Cogan

remanded the case with the direction that the ALJ was to further develop the record, evaluate and

weigh the opinions of the treating physicians in accordance with the Commissioner’s rules and

regulations, and obtain vocational expert testimony regarding Hopkins’s non-exertional

impairments. (Id. at 397–98.)

       On October 13, 2013, Hopkins appeared with counsel for a hearing before ALJ Dina

Loewy. (Tr. at 347–83.) At the time of the hearing, there had been no further development of

the record, contrary to Judge Cogan’s Order. On October 22, 2014, ALJ Loewy issued a

decision denying the Hopkins’s claim. (Id. at 327–46.) Hopkins appealed ALJ Loewy’s

decision. The Appeals Council denied Hopkins’s request for review on July 8, 2013, making

ALJ Loewy’s decision final. (Id. at 318–26.) On October 20, 2017, Hopkins filed this action

challenging the Commissioner’s decision. (Doc. No. 1.)

III.   Medical Opinion Evidence

       On May 20, 2019, the parties filed a joint stipulation of facts. (Doc. No. 24.) The facts

contained therein are incorporated by reference. The Court addresses other facts to the extent

they are relevant to this opinion.

       A.      Medical Opinion of Consultative Examiner Dana Jackson, PhD

       On October 19, 2009, Hopkins was examined by psychologist Dana Jackson, PhD,

pursuant to the request of the Commissioner. (Tr. at 222–25.) Dr. Jackson noted that Hopkins

was brought to the appointment. Hopkins presented with complaints of depression, anxiety, and




                                                3
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 4 of 20 PageID #: 1035



PTSD. (Id. at 222.) Hopkins reported that when depressed she experienced episodes of

increased sleep, crying spells, and suicidal thoughts. (Id. at 223.) Hopkins further reported that

she attempted suicide in 2008 and 2009 and was presently taking Wellbutrin and Prozac. (Id.)

Hopkins stated that she had worked at multiple jobs, but could not keep a job because of her

mental health issues. (Id.)

       Dr. Jackson’s mental status examination found Hopkins’s appearance, behavior, and

speech to be normal. (Id. at 223.) Hopkins reported having no delusions or hallucinations. (Id.

at 223–24.) Dr. Jackson noted that Hopkins was oriented and that she had good remote memory

and fair recent memory. (Id. at 224.) Dr. Jackson opined that Hopkins’s attention and

concentration were within normal limits and that Hopkins’s intelligence was average. (Id.) Dr.

Jackson opined that Hopkins could cook, clean, shop, take public transportation, and socialize

with others. (Id.) In the section of the report for diagnosis, Dr. Jackson wrote, “Rule out

depressive disorder not otherwise specified.” (Id.) Dr. Jackson recommended that Hopkins

continue with treatment and medication and opined that Hopkins’s prognosis was very good.

(Id. at 225.) Dr. Jackson stated that Hopkins’s ability to interact with others was intact. (Id.)

Dr. Jackson opined that Hopkins did not meet the criteria for PTSD or anxiety and suffered from

mild depression. (Id.)

       B.      Medical Opinion of State Agency Psychiatric Consultant J. Kessel, M.D.

       On November 30, 2009, state agency psychiatric consultant J. Kessel, M.D., a

psychiatrist by designation, reviewed Hopkins’s file. (Tr. at 227–46.) Dr. Kessel opined that a

residual functional capacity (“RFC”) evaluation was necessary and that Hopkins suffered from

an affective disorder. (Id. at 227.) Dr. Kessel further opined that Hopkins did not suffer from an

organic mental disorder or psychotic disorder and that Hopkins suffered from a mood disorder




                                                  4
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 5 of 20 PageID #: 1036



that did not satisfy the diagnostic criteria for major depressive disorder, as she had benefitted

from treatment. (Id. at 228–30.) Dr. Kessel also concluded that Hopkins did not suffer from

mental retardation, anxiety disorders, somatoform disorders, or personality disorders. (Id. at

231–34.) Dr. Kessel stated that Hopkins suffered from a substance addiction disorder and noted

a history of alcohol abuse, but Hopkins denied any active substance abuse. (Id. at 235.) Dr.

Kessel opined that Hopkins did not suffer from an autistic disorder. (Id. at 236.)

       Dr. Kessel determined that Hopkins had mild limitations in activities of daily living; mild

limitations in maintaining social functioning; mild limitations in maintaining concentration,

persistence and pace; and had no repeated episodes of deterioration of extended duration. (Id. at

237.) Dr. Kessel opined that the C criteria were not met. (Id. at 238.) Dr. Kessel also opined

that Hopkins was not significantly limited in remembering locations and work procedures, in

understanding and remembering short and simple instructions, in carrying out short and simple

instructions, in maintaining attention and concentration, in keeping a regular schedule, in

sustaining an ordinary schedule without supervision, in working in coordination with others

without being distracted, in completing a normal workday or workweek, in appropriately

interacting with the public, in asking simple questions, in accepting instruction or criticism from

supervisors, in getting along with coworkers without distracting them, in maintaining socially

appropriate behavior, in being aware of hazards and taking precautions, in using public

transportation or traveling to unfamiliar places, in setting realistic goals, or in working

independently of others. (Id. at 241–42.) Dr. Kessel opined that Hopkins had a moderate

limitation in understanding and remembering detailed instructions, in carrying out detailed

instructions, and in responding appropriately to changes in the workplace. (Id. at 242.)




                                                  5
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 6 of 20 PageID #: 1037



       Dr. Kessel added that Hopkins was noted to have shown a good response to treatment,

had fair ADL’s, was independent in travel, had some social contacts, was not psychotic or

suicidal, and was cognitively intact. (Id. at 243.) While Dr. Kessel noted that Hopkins had some

limitations in adaptation, Dr. Kessel specified that they appeared to be less than significant. (Id.)

       C.      Medical Opinion of Treating Psychiatrist Elpidio Marlon Garcia, M.D.

       On October 13, 2010, Dr. Elpidio Marlon Garcia, M.D., a psychiatrist, completed a

Residual Functional Capacity Questionnaire. (Tr. at 252–55.) Dr. Garcia noted that Hopkins

had been in treatment at the hospital since 2004 and had been admitted for treatment of severe

mental illness on January 2, 2009. (Id. at 252.) Dr. Garcia opined that Hopkins suffered from

recurrent major depression and severe anxiety. (Id.)

       Dr. Garcia stated Hopkins suffered from symptoms “related to biological causes of

mental illness as well as physical abuse and emotional abuse by men.” (Id. at 252.) According

to Dr. Garcia, Hopkins had a history of depression and anxiety, poor coping skills, and was both

“hopeless” and “helpless” at the time of examination. (Id.) Dr. Garcia stated that Hopkins’s

condition was severe enough to necessitate weekly treatment and that she had been hospitalized

from April 6, 2010, through April 15, 2010, for a suicide attempt. (Id.) Dr. Garcia noted that

Hopkins was being evaluated at the George A. Jervis Clinic and was suffering from Asperger’s

or autism. (Id. at 253.)

       Dr. Garcia explained that it would be difficult for Hopkins to travel alone while

symptomatic and “paranoid,” as travel under those circumstances had caused problems in the

past. (Id. at 253.) Dr. Garcia opined that Hopkins had a marked limitation in activities of daily

living; an extreme limitation in maintaining social functioning; a marked limitation in

concentration, persistence and pace; and repeatedly experienced episodes of decompensation of




                                                  6
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 7 of 20 PageID #: 1038



extended duration. (Id. at 254.) Dr. Garcia stated that Hopkins had no psychotic thoughts, but

was sometimes unable to function outside her home due to anxiety. (Id.) Dr. Garcia noted a

marked limitation in understanding, remembering and carrying out instructions; a marked

limitation in responding to supervision; a severe limitation in responding appropriately to co-

workers; a marked to severe limitation satisfying normal attention and production rates; a severe

limitation in the ability to perform complex tasks; and a marked limitation in the ability to

perform simple tasks. (Id. at 254–55.) Finally, Dr. Garcia noted that when severely

symptomatic Hopkins would “completely break-down [sic].” (Id. at 255.)

        D.     Joint Medical Opinions of Elpidio Garcia, M.D. and Digna McGrail, LCSW

        On October 13, 2011, Dr. Garcia and licensed clinical social worker Digna McGrail

completed a Medical Evaluation form. (Tr. at 313–17.) Dr. Garcia and McGrail noted that

Hopkins was diagnosed with bipolar disorder and a personality disorder and that Hopkins had

been diagnosed at the George A. Jervis Clinic with a Communication Disorder/Asperger’s. (Id.

at 313.) Dr. Garcia and McGrail also noted that Hopkins had experienced psychosis. (Id.) They

noted that the Hopkins’s impairment had lasted or could be expected to last 12 months. (Id. at

314.)

        Dr. Garcia and McGrail opined that in the area of daily living activities Hopkins had

marked difficulty with grooming, housecleaning, shopping, cooking, paying bills, using

telephones, planning daily activities, initiating and participating in activities, keeping

appointments, and interacting with others. (Id. at 315.) They opined that with regard to social

functioning Hopkins had marked difficulty communicating clearly and effectively, getting along

with family members, making and getting along with friends, getting along with strangers,

getting along with others, showing consideration for others, displaying awareness of others’




                                                  7
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 8 of 20 PageID #: 1039



feelings, responding to those in authority, holding a job, avoiding being fired, avoiding

altercations, avoiding eviction, avoiding social isolation, and interacting in groups. (Id. at 315–

316.) Dr. Garcia and McGrail stated that Hopkins was “extremely sensitive.” (Id. at 316.) They

opined that she experienced deficiencies of concentration and pace, and at times could not

process things—although she was very intelligent. (Id. at 316.) They also opined that Hopkins

experiences episodes of deterioration and exhibits symptoms of withdrawal and psychotic

behavior. (Id.) They wrote that she can become depressed, frustrated, and suicidal if lacking

support and medication. (Id.) Dr. Garcia and McGrail opined that Hopkins needed to address

both her mental illness and her son’s mental illness. (Id.)

       McGrail also wrote an undated letter countersigned by Dr. Garcia. (Id. at 495.) The

letter notes that Hopkins was diagnosed with major depression, recurrent, as well as a

communication disorder, which McGrail specifies is Asperger syndrome. (Id.) The letter also

states that Hopkins was diagnosed with Asperger syndrome at the George A. Jervis Clinic and

additionally that Hopkins suffers from a personality disorder. (Id.) The letter notes that Hopkins

has a GAF score of 56. (Id.) McGrail stated that Hopkins wished to be employed but suffered

from severe symptoms of anxiety and depression, which interfered with even minute tasks. (Id.)

       McGrail also wrote a narrative letter dated April 19, 2012, which requested that Hopkins

receive in-home services in order to avoid hospitalization. (Id. at 496.) The letter states that

Hopkins was severely and persistently mentally ill, that Hopkins had been evaluated at the

George A. Jervis Clinic and diagnosed with Asperger’s, and that the condition exacerbated

Hopkins’s severe anxiety and major depression. (Id.)




                                                 8
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 9 of 20 PageID #: 1040



       E.      Medical Opinion of Consultative Examiner Brickell Quarles, PhD

       On August 31, 2013, Hopkins was examined by psychologist Brickell Quarles, PhD,

pursuant to the request of the Commissioner. (Tr. at 485–89, 490–91.) Dr. Quarles noted that

Hopkins took the bus to the appointment. (Id. at 485.) According to Dr. Quarles, Hopkins

reported that she suffered from clinical depression and had been diagnosed with PTSD and with

Asperger’s around the age of 50. (Id.) Dr. Quarles noted that Hopkins reported depressive

symptoms of oversleeping, isolating herself, being easily annoyed, crying spells, fair

concentration, and variable appetite. (Id. at 486.) Dr. Quarles added that Hopkins reported both

suicide attempts and symptoms of anxiety, including freezing up when talking to others. (Id.)

Hopkins also reported problems with authority figures. (Id.) Dr. Quarles noted that Hopkins

reported a 10 to 14-day hospitalization, two suicide attempts, and a history of depression. (Id.)

Hopkins further reported she attended weekly therapy in both individual and group treatment,

family therapy with her son, and took the psychiatric medications Prozac and Abilify. (Id.) Dr.

Quarles noted that Hopkins reported past, but not recent, alcohol abuse, past physical and

emotional abuse, and no history of drug abuse. (Id.)

       Dr. Quarles stated that Hopkins’s longest reported job was for two years. (Id. at 487.)

Hopkins stated she had a hard time getting along with bosses and either quit or got fired from

jobs due to her emotional problems. (Id.) In analyzing Hopkins’s mental status, Dr. Quarles

described Hopkins as calm, said she was fairly groomed and dressed, avoided eye contact, had

clear and coherent speech, had logical thoughts, did not display psychotic or delusional thinking,

had a neutral mood, and had a blunted affect. (Id. at 487–88.) Dr. Quarles opined that

Hopkins’s “allegation” appeared consistent with the examination. (Id. at 488.)




                                                 9
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 10 of 20 PageID #: 1041



       Dr. Quarles diagnosed Hopkins with major depressive disorder, recurrent; history of

alcohol abuse; and “[r]ule out personality disorder, not otherwise specified.” (Id. at 488.) Dr.

Quarles recommended that Hopkins continue with both therapy and medication. (Id. at 489.)

Dr. Quarles added that therapy would help Hopkins gain insight into both her problems with

social functioning and emotional regulation. (Id.) According to Dr. Quarles, Hopkins’s

prognosis was fair given her long history of depression and abuse. (Id.) Dr. Quarles opined that

Hopkins could learn and follow simple directions; that Hopkins could perform simple tasks, but

appeared limited in maintaining attention and concentration; that Hopkins could maintain a

regular schedule, but her mental impairments would impact her ability to complete tasks; and

that Hopkins’s ability to learn and perform complex tasks might be affected by her attention and

concentration issues. (Id. at 489–91.) Dr. Quarles opined that Hopkins should continue to

participate in therapy and medication management in order to improve her emotional stability

and functioning. (Id. at 491.)

IV.    ALJ Hearing

       The hearing in this matter began with ALJ Loewy advising Hopkins’s attorney that there

were no medical records in the file from after 2010. (Tr. at 352.) ALJ Loewy raised the

possibility of adjourning the hearing. (Id.) ALJ Loewy asked Hopkins if she was in treatment

and whether she had been hospitalized. (Id. at 354.) Hopkins advised that she saw Dr. Garcia

once a month, saw her psychologist once a week, and had not been hospitalized since 2009. (Id.)

ALJ Loewy decided to go forward with the hearing. (Id.)

       Hopkins testified that she has two children and that her son, age 15, lives with her part-

time. (Tr. at 355.) She testified that her son has Asperger’s and goes to a residential school.




                                                10
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 11 of 20 PageID #: 1042



(Id.) Hopkins went on to describe the previously outlined facts regarding her educational

history, her work history, and her suicide attempt. (Id. at 356–64.)

       Hopkins testified that since her son had been in a residential school, she did not go out

much and slept most of the day. (Id. at 364.) She stated that she has only one friend, who she

sees once or twice per month. (Id. at 365.) She testified that she reads, but not daily, and that

she had a drinking problem for about a year following 9/11. (Id. at 366.) She stated that she

takes the medications Abilify and Prozac. (Id. at 367.) Hopkins testified that she has problems

with authority figures and had bad reviews at jobs she stayed at long enough to be reviewed. (Id.

at 368.) She stated that she was told she was too direct when talking to others. (Id.) Hopkins

further stated that she did not understand what she did wrong and that she left jobs after she had

supervisors yell at her. (Id. at 368–69.) Although she was fired from numerous jobs, Hopkins

explained, the temp agency she used was able to get her other placements. (Id. at 369.) Hopkins

testified that she lifted 8–10 pounds when working as a data entry clerk. (Id. at 374.)

       Hopkins stated that she became increasingly depressed after 2011, when the temp agency

would no longer place her in jobs. (Id. at 362.) Hopkins testified that she did not think she could

work because she cannot get out of the house much, has a lot of aches and pains, sleeps for 15 to

16 hours a day, and cannot concentrate. (Id.) Hopkins further testified that even small changes

in her routine were a huge ordeal for her. (Id. at 369.) Hopkins stated that she attempted suicide

several times and was hospitalized for the last attempt in 2009. (Id. at 362–63.) Hopkins

testified that her condition worsened after the suicide attempt and never got better. (Id. at 363–

64.) She no longer showers daily and takes a shower once a week. (Id. at 371.)

       Vocational Expert Andrew Pasternak also testified at the hearing. (Id. at 374.) ALJ

Loewy recounted Hopkins’s testimony to the vocational expert, stating that Hopkins had a




                                                 11
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 12 of 20 PageID #: 1043



bachelor’s degree, testified that she was a legal secretary, and that she had self-employment

selling CD’s on eBay for which she lifted up to 20 pounds. (Id. at 373.) Pasternak testified that

Hopkins’s past work as a legal secretary was sedentary and had an SVP of six, and that

Hopkins’s work in data entry person required light exertion and had an SVP of four. (Id. at 375.)

ALJ Loewy directed Pasternak to consider a hypothetical individual with the same age,

education, and past work history as Hopkins, who had no exertional limits, but who was limited

to simple, routine tasks, with only occasional changes in routine and only occasional, superficial

contact with others. (Id. at 375–76.) Pasternak first noted that those hypothetical conditions

would eliminate Hopkins’s past work. (Id. at 376.) Pasternak then testified that such a

hypothetical person could work as a hand packager, DOT 920.587-018, medium work, SVP 2; as

a garment sorter, DOT 222.687-014, light, SVP 2; and an assembler, DOT 780.684-062, light,

SVP 2. (Id. at 377.) The vocational expert testified that if the additional limitation was added

that there be no fast-paced production quotas, the assembler job would be eliminated. (Id.)

Pasternak offered the alternate job of office cleaner, DOT 381.687-014, heavy, SVP 2. (Id. at

378.)

        ALJ Lowey asked if being off task 20% of the day would eliminate these jobs. (Id. at

378.) The vocational expert testified that it would eliminate all of them. (Id. at 378.) Upon

questioning by Hopkins’s attorney, Mr. Pasternak testified that the maximum time allowed off

task would be 15%. (Id. at 379.) The vocational expert also stated that absences of one time per

month would be tolerated, but that two days absent per month would only be tolerated by some

employers and only with good reason. (Id.)




                                                12
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 13 of 20 PageID #: 1044



V.     ALJ Loewy’s Decision

       On October 22, 2014, ALJ Loewy issued her written decision finding Hopkins not

disabled within the meaning of the SSA. (Tr. at 327–46.) In the decision, ALJ Loewy followed

the familiar five-step process for making disability determinations:

       [1] First, the Commissioner considers whether the claimant is currently engaged
       in substantial gainful activity. [2] If he is not, the Commissioner next considers
       whether the claimant has a “severe impairment” which significantly limits his
       physical or mental ability to do basic work activities. [3] If the claimant suffers
       such an impairment, the third inquiry is whether, based solely on medical
       evidence, the claimant has an impairment which is listed in Appendix I of the
       regulations. If the claimant has such an impairment, the Commissioner will
       consider him per se disabled. [4] Assuming the claimant does not have a listed
       impairment, the fourth inquiry is whether, despite the claimant’s severe
       impairment, he has the residual functional capacity to perform his past work. [5]
       Finally, if the claimant is unable to perform his past work, the Commissioner then
       determines whether there is other work which the claimant could perform.

Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quoting DeChirico v. Callahan, 134 F.3d

1177, 1179–80 (2d Cir. 1998)); see also 20 C.F.R. § 416.920(a)(4).

       At step one, ALJ Loewy found that Hopkins had not engaged in substantial gainful

activity since the alleged onset date of March 1, 2009. (Tr. at 332.) At step two, ALJ Loewy

found that Hopkins was severely impaired by the following ailments: major depressive disorder,

borderline personality disorder, and a history of alcohol abuse. (Id.) ALJ Loewy noted that

Hopkins had a rule out diagnosis of Asperger’s disorder, but added that rule out diagnoses were

not formal diagnoses and therefore not considered medically determinable impairments. (Id. at

332–33.) ALJ Lowey went on to note that Hopkins had a communication disorder, but found

that Hopkins was well-spoken and showed no speech impediments so the condition was non-

severe. (Id.) ALJ Loewy found that Hopkins had a mild limitation in activities of daily living;

had a moderate limitation in social functioning; had a moderate limitation in concentrating,




                                                13
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 14 of 20 PageID #: 1045



persisting, and maintaining pace; and had experienced no episodes of decompensation of

extended duration. (Id. at 333–34.)

       At step three, after considering Listing 12.04, ALJ Loewy found that these impairments

did not meet or qualify as the medical equivalent of any of the listed impairments in Appendix 1

of the regulations. (Id. at 334.) ALJ Loewy considered the paragraph C criteria for Listing

12.04 and found that they were not met. (Id.)

       Next, in analysis germane to steps four and five, ALJ Loewy assessed Hopkins’ RFC.

She determined that Hopkins had the RFC “to perform a full range of work at all levels but with

the following non-exertional limitations: the claimant is able to perform simple routine tasks that

consist of only simple decisions, only occasional changes in routine and superficial contact with

others and no fast paced production quotas. Additionally, Hopkins’s work will allow her to be

off task 10 percent of the workday.” (Id. at 334–35.)

       In making this determination, ALJ Loewy gave “little weight” to the opinions of the

treating sources Dr. Garcia and Ms. McGrail, stating that Hopkins’s treatment notes show that

she is capable of engaging in group therapy sessions, thereby showing an ability to relate in a

small setting; that Hopkins had only one suicide attempt; that Hopkins was able to parent her

child; and that Hopkins’s GAF scores were in the moderate range. (Id. at 337–38.) ALJ Loewy

gave “some weight” to the opinion of consultative examiner Dana Jackson, PhD, stating that the

treatment records do show that there is a need for treatment and medication. (Id. at 336–37.)

ALJ Loewy gave “some weight” to the opinion of state agency analyst Dr. Kessel overall, but

gave “great weight” to the portion of his opinion that Hopkins could perform unskilled work.

(Id. at 337.) Lastly, ALJ Loewy gave great weight to the opinion of Consultative examiner

Brickell Quarles, PhD. (Id. at 338.) ALJ Loewy repeatedly noted that Hopkins “had




                                                14
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 15 of 20 PageID #: 1046



consistently worked one day a week as a sculpture model” thereby showing that she was able to

adhere to a schedule, be around others and perform unskilled work. (Id. at 336, 339.)

       At step four, ALJ Loewy found that Hopkins could not return to her past relevant work as

a legal secretary and data entry clerk. (Id. at 339.) Finally, at step five, ALJ Loewy found that

there existed a significant number of jobs in the national economy that Hopkins could perform.

(Id. at 340.) Accordingly, ALJ Loewy found that Hopkins was not disabled within the meaning

of the SSA from March 1, 2009, through the date of the decision. (Id. at 340–41.)

                                   STANDARD OF REVIEW

       In reviewing the final determination of the Commissioner, a court does not determine de

novo whether the claimant is disabled. See Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998).

 Rather, a court “may set aside the Commissioner’s determination that a claimant is not disabled

only if the factual findings are not supported by ‘substantial evidence’ or if the decision is based

on legal error.” Shaw v. Chafer, 221 F.3d 126, 131 (2d Cir. 2000) (quoting 42 U.S.C. § 405(g)).

“‘[S]ubstantial evidence’ is ‘more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Richardson v. Perales, 402

U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). Where

the Commissioner makes a legal error, a “court cannot fulfill its statutory and constitutional duty

to review the decision of the administrative agency by simply deferring to the factual findings of

the ALJ.” Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984) (citation omitted). Instead, an

ALJ’s “[f]ailure to apply the correct legal standards is grounds for reversal.” See id. (citation

omitted).




                                                 15
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 16 of 20 PageID #: 1047



                                           DISCUSSION

I.     Development of the Record

       It was the prior order of Judge Cogan that ALJ Loewy develop the medical record in this

matter. (Tr. at 397–398.) ALJ Loewy failed to do so. The hearing transcript indicates that ALJ

Loewy knew that Hopkins’s medical records were not a part of the file but proceeded with the

hearing. (Id. at 352–54.)

       Setting aside the violation of the prior Order, however, a more fundamental error

remains: ALJ Loewy plainly failed to consider the fact that Hopkins had been diagnosed with

Asperger syndrome. While it appears true that Hopkins’s diagnosis of Asperger’s was initially a

“rule out” diagnosis, the record is clear that Hopkins was in fact subsequently diagnosed with

Asperger’s by the George A. Jervis Clinic, a facility which was licensed and recognized by the

New York State Office for People with Developmental Disabilities as a proper facility to

diagnose autism disorders. (Id. at 495–96.) While ALJ does appear to have issued two

subpoenas after the hearing for the records of the Richmond University Medical Center, there

was no attempt made to obtain the records of the George A. Jervis Clinic despite the fact that the

file contained letters from Dr. Garcia and Ms. McGrail indicating that Hopkins had been

evaluated at the George A. Jervis Clinic and diagnosed with Asperger syndrome. (Id.)

       It is error for an ALJ to overlook an obvious inference from a medical record that there

are additional, relevant records outstanding. According to the SSA regulations, the

Commissioner must “make every reasonable effort” to assist the claimant in developing a

“complete medical history.” 20 C.F.R. § 404.1512(d). Furthermore, “[i]t is the rule in our

circuit that the ALJ, unlike a judge in a trial, must [her]self affirmatively develop the record in

light of the essentially non-adversarial nature of a benefits proceeding. This duty . . . exists even




                                                 16
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 17 of 20 PageID #: 1048



when, as here, the claimant is represented by counsel.” Pratts v. Chater, 94 F.3d 34, 37 (2d Cir.

1996) (internal citations and quotations omitted). ALJ Loewy was required to make “every

reasonable effort” to obtain reports from medical sources to fill gaps in the administrative record.

20 C.F.R. § 416.912.

       In this case, there were medical records that were outstanding from qualified medical

sources who were not only licensed physicians, but in fact specialized experts. Those records

pertained to what the treating psychiatrist noted to be one of Hopkins’s underlying mental

impairments, Asperger syndrome. Those records could have been expected to be highly

probative and highly relevant. Thus, the record here was incomplete. It is not possible to assess

the severity of Hopkins’s condition without those records. For that reason, the Court must

remand with the direction that the records from the George A. Jervis Clinic be obtained.

II.    Weight of Treating Physicians’ Opinions

       Under the treating physician rule, an ALJ is bound to give “controlling weight” to “a

treating source’s opinion on the issue(s) of the nature and severity of [the claimant’s]

impairment(s)” where that opinion is “is well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in

[the] case record.” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); accord Halloran v. Barnhart,

362 F.3d 28, 32 (2d Cir. 2004); Shaw, 221 F.3d at 134. At the time of ALJ Loewy’s decision, a

“treating source” was defined as a claimant’s “physician, psychologist or other acceptable

medical source” who provides, or has provided, the claimant “with medical treatment or

evaluation and who has, or has had, an ongoing treatment relationship” with the claimant. 20

C.F.R. §§ 404.1502, 416.902 (2016).




                                                 17
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 18 of 20 PageID #: 1049



       When controlling weight is not given to a treating physician’s opinion, an ALJ must give

“good reasons” for whatever weight is assigned. Halloran, 362 F.3d at 32. In doing so, the ALJ

is bound to consider the following factors: (1) the length of the treatment relationship and the

frequency of examination; (2) the nature and extent of the treatment relationship; (3) the

evidence that supports the treating physician's opinion; (4) how consistent the treating

physician’s opinion is with the record as a whole; (5) the specialization of the physician in

contrast to the condition being treated; and (6) any other factors which may be significant. See

20 C.F.R. §§ 404.1527(c)(2)–(6), 416.927(c)(2)–(6); see also Halloran, 362 F.3d at 32; Shaw,

221 F.3d at 134. Where the ALJ does not appear to have taken into consideration these factors,

the Court cannot find that the ALJ has given good reasons. See, e.g., Sanchez v. Colvin, No. 13-

CV-929 (MKB), 2014 WL 4065091, at *12 (E.D.N.Y. Aug. 14, 2014). In such circumstances,

remand is appropriate. See Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008) (“Failure to

provide such good reasons for [declining to credit] the opinion of a claimant’s treating physician

is a ground for remand.” (citations and internal quotation marks omitted)).

       Here, ALJ Loewy erred when, in determining Hopkins’ RFC, she assigned little weight to

opinions of the treating sources without offering good reasons for doing so and without

addressing all the factors to be considered. (Tr. at 337–38.) Explaining that Dr. Garcia’s

opinions were entitled to “little weight,” ALJ Loewy claimed that they were not consistent with

the record that Hopkins could engage in group therapy, that Hopkins only had one documented

suicide attempt, that Hopkins was found capable of parenting her child, and that Hopkins’s GAF

scores fell in the moderate range. (Id.)

       These are not good reasons. First, they are sparse – focusing on only one of the several

factors, consistency with the record as a whole, that the regulations require ALJs to consider in




                                                18
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 19 of 20 PageID #: 1050



these circumstances. See 20 C.F.R. §§ 404.1527(c)(2)–(6); 416.927(c)(2)–(6). ALJ Loewy did

not discuss, for example, the nature or extent of the doctors’ relationship with Hopkins, or the

fact that Dr. Garcia is a specialist in mental health disorders. See Sanchez, 2014 WL 4065091, at

*12. Second, the fact that, Dr. Garcia assigned a GAF score indicating moderate limitations does

nothing to undermine his more detailed conclusions that Hopkins limitations were more severe.

On facts substantively indistinguishable from those here, the Second Circuit recently held that

GAF scores which are “bereft of explanation” do not furnish a good reason to disregard the

otherwise supported opinion of a treating psychiatrist. See Estrella v. Berryhill, 925 F.3d 90, 97–

80 (2d Cir. 2019). Finally, Dr. Garcia and Ms. McGrail were the two most prominent members

of the Richmond University Medical Center team of mental health professionals that had treated

Hopkins since 2004. Both of those sources had a lengthy and extensive history of treatment.

This was not considered.

       In sum, ALJ Loewy failed to give “good reasons” for discounting the opinion of

Hopkins’ most prominent treating physician, and in doing so, she violated the treating physician

rule. See Halloran, 362 F.3d at 32.

                                         CONCLUSION

       For the reasons set forth herein, the Commissioner’s cross-motion for judgment on the

pleadings is denied and Hopkins’s motion for judgment on the pleadings is granted to the extent

it seeks remand. This matter is remanded to the Commissioner of Social Security for further

proceedings consistent with this Order. The Clerk of Court is respectfully directed to enter

judgment accordingly and to close this case.




                                                19
Case 1:17-cv-06138-RRM Document 25 Filed 05/18/20 Page 20 of 20 PageID #: 1051



                                           SO ORDERED.


Dated: Brooklyn, New York                  Roslynn R. Mauskopf
       May 18, 2020                        ________________________________
                                           ROSLYNN R. MAUSKOPF
                                           Chief United States District Judge




                                      20
